DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed October 17th, 2022 has been entered. Claims 1, 3-13, and 15-23 remain pending in the application. Applicant’s amendments to the Drawings and Specification have overcome each and every objection previously set forth in the Non-Final Office Action mailed July 15th, 2022. The Applicant’s amendments to the claims have overcome each and every 112 (b) rejection previously set forth in the Non-Final Office Action mailed July 15th, 2022. Though the amendment has raised other issues detailed below.
Claim 2 is cancelled
Claim 14 is cancelled
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: "a purification device" in claim 4. No corresponding structure is drawn to the recitation “a purification device” in the specification, see 112b rejection below.  
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 and 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitation “a purification device” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. No structure is directly drawn to the recitation, "particularly without purification, for instance in an absorber" (line 2 of pg. 4) in the disclosure is the closest recitation of structure however, it does not directly draw structure to the purification device. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. Although the specification has ambiguity as to what the purification device is, for purposes of examination, the Examiner will interpret the purification device as absorber stages. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.
	
Claim 16 is also rejected by virtue of its dependency on claim 4.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 3-6, 8-13, and 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisz (US Patent No. 5,100,446), hereinafter Wisz in view of Allam et al. (US 2005/0210914), herein after Allam.
Regarding claim 1, Wisz discloses a cooling system, comprising: 
An air separation plant (figure is an air separation plant, Column 3, lines 19-20) which produces a raw mixture comprising neon and helium from air (Fig. 1, stream 38; col. 4, lines 53-55, The crude neon product will have a neon concentration within the range of from 70 to 80 percent with the remainder being substantially all helium.); 
However, Wisz does not disclose,
A refrigeration circuit configured to use a refrigerant comprising a mixture of helium and neon; wherein
The refrigerant comprises said raw mixture comprising helium and neon.
Allam, in the same field of endeavor, teaches 
A refrigeration circuit (figure 1) configured to use a refrigerant comprising a mixture of helium and neon (paragraph 18, indirect heat exchange against a helium/neon mixture as refrigerant which means it would be part of a refrigerant circuit); wherein
The refrigerant comprises said raw mixture comprising helium and neon (pg. 2 paragraph 18, indirect heat exchange against a helium/neon mixture as refrigerant).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have modified the cooling system of Wisz to provide its raw mixture of neon and helium to a refrigerant circuit based on the teaching of Allam since it has been shown that combining prior art elements according to known methods to yield predictable results is obvious whereby providing as it is known to use helium/neon mixtures as a refrigerant for a liquefaction system that needs a refrigerant capable of providing cooling to as low as 25K such as Allam, it would have been obvious to have provided the produced mixture of Wisz for this purpose (MPEP 2143).
Regarding claim 3, Wisz as modified discloses a Cooling system according to claim 1 (see the combination of references in rejection of claim 1 above), wherein the raw mixture further comprises nitrogen and/or hydrogen (Wisz, col. 4, lines 55-57, the nitrogen concentration in the crude neon product will generally be less than 50 ppm). 
Regarding claim 4, Wisz as modified discloses a Cooling system according to claim 1 (see the combination of references in rejection of claim 1 above), further comprising a purification device configured to remove impurities from the raw mixture (Wisz, Fig. 1, absorbent beds 34, 35, 36, and 37; as best understood see 112b rejections above). 
Regarding claim 5, Wisz as modified discloses a Cooling system according to claim 1 (see the combination of references in rejection of claim 1 above), wherein the air separation plant is configured to extract the raw mixture from ambient air (Wisz, Fig. 1, col. 1, lines 50-52, providing an air feed containing neon into an air separation plant and producing in the air separation plant by cryogenic rectification a first neon-containing stream) and the raw mixture has a neon/helium-ratio which is approximately equal to the neon/helium-ratio present in ambient air (Wisz, col. 4, lines 53-55, the crude neon product will have a neon concentration within the range of from 70 to 80 percent with the remainder being substantially all helium). Further, page 4, lines 18-20 of the present disclosure state “the natural ratio of neon and helium (present in a ratio of approximately 3.5 in ambient air).” The teachings of Wisz allow for a range between 2.33 and 4, indicating the ratio required by the scope of the claim language is within the range taught by Wisz. 
Regarding claim 6, Wisz as modified discloses a Cooling system according to claim 1 (see the combination of references in rejection of claim 1 above), wherein the cooling system and the refrigerant are configured for cooling temperatures below 80K to approximately 25K. As modified in claim 1, the mixture produced by Wisz is shown to be capable of providing cooling to a temperature as low as 25K.
Regarding claim 8, Wisz as modified discloses a Cooling system according to claim 1 (see the combination of references in rejection of claim 1 above), wherein said air separation is a cryogenic air separation plant, and the raw mixture comprising helium and neon (Wiz, Fig. 1, vapor stream 11) is extracted from air in rectification columns of the cryogenic air separation plant (Wiz, Fig. 1, neon column 12).
Regarding claim 9, Wisz as modified discloses a Cooling system according to claim 1 (see the combination of references in rejection of claim 1 above), wherein the cooling system is configured such that neither helium nor neon included in the raw mixture is added by a source different from the air separation plant. Wisz only discloses including the helium and neon from the air separation plant and does not disclose adding the helium and neon from a source different from the air separation plant. Further, the figures of Wisz do not depict any additions of helium nor neon from any other sources.
Regarding claim 10, Wisz as modified discloses a Cooling system according to claim 1 (see the combination of references in rejection of claim 1 above), wherein the refrigeration circuit is configured for cooling and/or liquefaction of gases (Allam, pg. 1, paragraph 1, the present invention relates to a process and apparatus for liquefying hydrogen gas). Further, the recitation “configured for cooling and/or liquefaction of gases” is a result of the modification of references used in the rejection of claim 1 above. Additionally, the refrigeration circuit of Allam has the same structure as the claimed refrigeration circuit and is capable of functioning in the manner claimed.
	Regarding claim 11, Wisz discloses a method comprising:
	extracting a raw mixture including helium and neon from air (Fig. 1, stream 38).
	However, Wisz does not disclose using the raw mixture as a refrigerant, or a refrigerant comprising the raw mixture, in a refrigeration circuit.
Allam, in the same field of endeavor, teaches using the raw mixture as a refrigerant, or a refrigerant comprising the raw mixture, in a refrigerant circuit (Fig. 1, pg. 2 paragraph 18, indirect heat exchange against a helium/neon mixture as refrigerant which means it would be part of a refrigerant circuit).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have modified the method of Wisz to provide its raw mixture of neon and helium to a refrigerant circuit based on the teaching of Allam since it has been shown that combining prior art elements according to known methods to yield predictable results is obvious whereby providing as it is known to use helium/neon mixtures as a refrigerant for a liquefaction system that needs a refrigerant capable of providing cooling to as low as 25K such as Allam, it would have been obvious to have provided the produced mixture of Wisz for this purpose (MPEP 2143).
Regarding claim 12, Wisz as modified discloses the method according to claim 11 (see the combination of references in rejection of claim 11 above), further comprising removing impurities from the raw mixture (Wisz, Fig. 1, absorbent beds 34, 35, 36, and 37; col. 5, lines 39-41, second neon-containing stream is passed into one of four absorbent beds absorbent beds 34, 35, 36, and 37).
Regarding claim 13, Wisz as modified discloses the method according to claim 11 (see the combination of references in rejection of claim 11 above), wherein the raw mixture is extracted from ambient air, and the raw mixture has a neon/helium-ratio which is approximately equal to the neon/helium-ration in the ambient air (Wisz, col. 4, lines 53-55, the crude neon product will have a neon concentration within the range of from 70 to 80 percent with the remainder being substantially all helium). Further, page 4, lines 18-20 of the present disclosure state “the natural ratio of neon and helium (present in a ratio of approximately 3.5 in ambient air).” The teachings of Wisz allow for a range between 2.33 and 4, indicating the ratio required by the scope of the claim language is within the range taught by Wisz. 
Regarding claim 16, Wisz as modified discloses a Cooling system according to claim 4 (see the combination of references in rejection of claim 4 above), wherein said purification device removes nitrogen from the raw mixture (Wisz, Fig. 1, absorbent beds 34, 35, 36, and 37, col. 1, lines 62-66, passing second neon-containing fluid through an adsorbent bed and preferentially adsorbing nitrogen on said bed to produce a crude neon product having a neon concentration which exceeds that of the second neon-containing fluid).
Regarding claim 17, Wisz as modified by Allam discloses a Cooling system according to claim 1 (see the combination of references in rejection of claim 1 above), wherein the raw mixture has a neon/helium-ratio of approximately 3.5 (Wisz, col. 4, lines 53-55, the crude neon product will have a neon concentration within the range of from 70 to 80 percent with the remainder being substantially all helium). Further, the teachings of Wisz allow for a range between 2.33 and 4, indicating the ratio required by the scope of the claim language is within the range taught by Wisz. 
Regarding claim 18, Wisz as modified discloses a Cooling system according to claim 1 (see the combination of references in rejection of claim 1 above), wherein the cooling system and the refrigerant are configured for cooling temperatures below 70 K to approximately 25 K. As modified in claim 1, the mixture produced by Wisz is shown to be capable of providing cooling to a temperature as low as 25K. 
Regarding claim 19, Wisz as modified discloses a Cooling system according to claim 1 (see the combination of references in rejection of claim 1 above), wherein the refrigeration circuit is configured for cooling and/or liquefication of gases, and said gases are helium and/or neon and/or hydrogen As modified in claim 1, the mixture produced by Wisz is shown to be capable of providing cooling to a temperature as low as 25K thus the cooling system of claim 1 is capable of such cooling.
Regarding claim 20, Wisz as modified discloses the method according to claim 11 (see the combination of references in rejection of claim 11 above), wherein the raw mixture further comprises nitrogen and hydrogen (Wisz, col. 4, lines 14-16, also concentrated in this vapor stream are low boiling components of air such as hydrogen; col. 4, lines 55-57, the nitrogen concentration in the crude neon product will generally be less than 50 ppm).
Regarding claim 21, Wisz as modified discloses the method according to claim 12 (see the combination of references in rejection of claim 12 above), further comprising removing nitrogen from the raw mixture (Wisz, Fig. 1, absorbent beds 34, 35, 36, and 37, col. 1, lines 62-66, passing second neon-containing fluid through an adsorbent bed and preferentially adsorbing nitrogen on said bed to produce a crude neon product having a neon concentration which exceeds that of the second neon-containing fluid). 
Regarding claim 22, Wisz as modified discloses the method according to claim 14 (see the combination of references in rejection of claim 14 above), wherein the refrigerant circuit is used in a refrigeration plant and/or a liquefier plant. As modified it is shown to be used in a liquefaction system. 
Claim(s) 7 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisz as modified by Allam as applied to claims 1 and 11  above, respectively, and further in view of Longsworth et al. (US 2019/0316813), hereinafter Longsworth.
Regarding claim 7, Wisz as modified discloses the cooling system according to claim 1 (see the modification of references used in the rejection of claim 1 above).
However, Wisz as modified by Allam does not disclose wherein the refrigeration circuit is configured to implement a Brayton or a Claude cycle and/or the refrigeration circuit includes one or more turbo-compressors. 
Longsworth, in the same field of endeavor, teaches wherein the refrigeration circuit is configured to implement a Brayton or a Claude cycle and/or the refrigeration circuit includes one or more turbo-compressors (Fig. 2, system 200). 
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have modified the cooling system according to claim 1 of the combination of Wisz as modified with the Brayton cycle of Longsworth. One of ordinary skill in the art would have been motivated to make this modification in order to provide refrigeration at temperatures as low as about 12 K (page. 1 paragraph 10).
Regarding claim 15, Wisz as modified discloses the method according to claim 11 (see the modification of references used in the rejection of claim 11 above).
However, Wisz as modified by Allam does not disclose wherein the refrigeration circuit implements a Brayton or a Claude cycle.
Longsworth, in the same field of endeavor, teaches wherein the refrigeration circuit implements a Brayton or a Claude cycle (Fig. 2, system 200).
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filling date of the claimed invention, to have modified the cooling system according to claim 1 of the combination of Wisz as modified with the Brayton cycle of Longsworth. One of ordinary skill in the art would have been motivated to make this modification in order to provide refrigeration at temperatures as low as about 12 K (page. 1 paragraph 10).
Claim(s) 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wisz as modified by Allam as applied to claim 14  above, respectively, and further in view of Decker et al. (EP 3163235), hereinafter Decker.
Regarding claim 23, Wisz as modified discloses the method according to claim 14 (see the modification of references used in the rejection of claim 14 above).
However, Wisz as modified by Allam does not disclose wherein the refrigeration circuit includes one or more turbo-compressors. 
Decker, in the same field of endeavor, teaches wherein the refrigeration circuit includes one or more turbo-compressors (Fig. 1 neon compressor 61 is shown to be driven by turbine-expanders 52 and 54). 
Therefore, it would have been obvious before the effective filing date of the claimed invention to modify the refrigeration circuit of Wisz as modified to include one or more turbo-compressors as taught by Decker. One of ordinary skill in the art would have bene motivated to make this modification because using a turbine to drive the compressor increases the efficiency of the system (Decker, paragraph 118).
Response to Arguments
Applicant's arguments filed 10/17/2022 have been fully considered but they are not persuasive. The reasons are as follows.
Applicant's arguments (page 9-10) is an allegation that the prior art does not teach the amended limitations of claims 1-15. In response, the allegation is unpersuasive in view of the detailed grounds of rejection above. 
Applicant argues (page 9-10) that the crude neon vapor stream of Shelat at al. could not be used in Allam. This argument does not take the new reference Wisz into account, the allegation is unpersuasive in view of the detailed grounds of rejection above. 
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON T MOORE whose telephone number is 571-272-6555. The examiner can normally be reached M-F, 7:30-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frantz Jules can be reached on 571-272-6681. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON MOORE/Examiner, Art Unit 3763                                                                                                                                                                                         10/28/2022

/BRIAN M KING/Primary Examiner, Art Unit 3763